DETAILED ACTION
Claims 1-6 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 12 May 2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “a related feature amount” in claims 1 and 4 is a relative term which renders the claim indefinite. The term “related” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Specification pages 14-16 provide examples for related feature amounts. Specification page 14 last paragraph (first related feature amount group) provides an example of a feature amount from the same shape of the main feature. Specification page 15 second paragraph (second related feature amount group) provides an example of a feature amount from a shape within the vicinity of the shape of the main feature. Neither example provides a definition or standard for ascertaining whether or not other feature amounts would or would not be considered “related” to the main feature amount. The claims are read in light of the Specification but the scope of the claims is not limited by any specific examples provided in the Specification.
Further evidence of the subjective nature of the recited claim language “related feature amount” is found in Specification page 16 last paragraph stating “the designer may be allowed to specify the related feature amount to be extracted.” The designer’s subjective determination is not a specified standard for determining whether or not other feature amounts would or would not be considered “related” to the main feature amount.
Examiner further notes that the term “vicinity” used in Specification page 15 itself is a relative term which is not given a corresponding standard. Accordingly, amending the claims to recite “vicinity” instead of “related” would fail to overcome the instant rejection under §112.
Accordingly, Examiner suggests amending the claims according to the example from Specification page 14 last paragraph (first related feature amount group). Examiner suggests amending claims 1 and 4 to recite: “a second feature amount from the same shape as the main feature amount second” would also be required.
Dependent claims 2, 3, 5, and 6 are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 1 step 2A(i):
The claim(s) recite:
1. A design assistance apparatus that assists quantification of a threshold value of a main feature amount included in a design rule, 
…
wherein
the design rule quantification program includes a three-dimensional CAD data group extraction unit, a main feature amount measurement unit, a related feature amount extraction unit, a statistical value calculation unit, and a statistical value visualization unit,
…
the main feature amount measurement unit measures the main feature amount for each of the plurality of three-dimensional CAD data that are extracted, the related feature amount extraction unit acquires or measures a related feature amount defined according to the main feature amount for each of the plurality of three-dimensional CAD data that are extracted,
the statistical value calculation unit calculates a statistical value based on the main feature amount and the related feature amount, and
the statistical value … in order to identify an allowable range of the main feature amount or the related feature amount highly relevant to the main feature amount.
Quantifying a threshold value is a mental process which can be performed mentally.
The identification of a main feature and a related feature is a mental process which can be done mentally as an evaluation, judgment, or opinion. See MPEP §2106.04(a)(2)(III).
Calculating a statistical value is a mathematical calculation based on a mathematical relationship. This accordingly is a recitation of mathematical concept. See MPEP §2106.04(a)(2)(I).
Identifying a range of the corresponding feature amounts is a recitation of a mental process which can be performed mentally based on observing the corresponding visualization and exercising evaluation, judgment, or opinion.
Examiner further notes Specification page 13 states “the designer determines the range of the 3D CAD data to be extracted.” Steps performed by the designer are necessarily mental processes because the designer is a human performing the process.
This falls within the mathematical concepts and mental processes groupings of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
the design assistance apparatus comprising:
a processor; a memory; and a design rule quantification program stored in the memory and configured to be executed by the processor,
wherein
the design rule quantification program includes a three-dimensional CAD data group extraction unit, a main feature amount measurement unit, a related feature amount extraction unit, …, and a statistical value visualization unit,
the three-dimensional CAD data group extraction unit extracts, according to the design rule, a plurality of three-dimensional CAD data commercialized in the past and released,
the main feature amount measurement unit measures the main feature amount for each of the plurality of three-dimensional CAD data that are extracted,
the related feature amount extraction unit acquires or measures a related feature amount defined according to the main feature amount for each of the plurality of three-dimensional CAD data that are extracted,
… visualization unit visualizes the statistical value ….
The processor and memory are recited at a high-level of generality (i.e., as a generic processor and generic memory performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(b) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).”).
Extracting, acquiring, and measuring, data in an unspecified manner is insignificant extra solution activity in the form of data gathering. See MPEP §2106.05(g). Accordingly, the extraction of 3D CAD data, main feature amount, and related feature amount is insignificant extra solution activity.
Visualization of the calculated statistical value is insignificant post solution activity and amounts to no more than a generic recitation of “outputting” the calculated value. See MPEP §2106.05(g).
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
“iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)” is considered well-understood, routine, and conventional. See MPEP §2106.05(d). Accordingly, the various generic recitations of “extracting” “measuring” or “acquiring” certain data is considered well-understood, routine, and conventional.
Generic recitations to “display” or “output” the result of a judicial process is recognized explicitly in MPEP §2106.05(g). Therefore, mere recitation of generic “visualizing” the calculated statistical value is a recitation of well-understood, routine, and conventional outputting.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 2 and 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
2. The design assistance apparatus according to claim 1, wherein
the design rule quantification program has a feature amount measurement procedure registration unit,
the feature amount measurement procedure registration unit defines a procedure for measuring a feature amount for the three-dimensional CAD data to create measurement procedure data, and
the main feature amount measurement unit measures the main feature amount using the measurement procedure data.
Defining how to measure a feature and then using that procedure to perform the measurement is a definition process which can be performed as a mental exercise by a human.
This falls within the mathematical concepts and mental processes groupings of abstract ideas. See MPEP §2106.04(a)(2).
Claims 2 and 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 2 and 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 3 and 6 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
3. The design assistance apparatus according to claim 1, wherein the main feature amount or the related feature amount includes a dimension parameter, a shape characteristic parameter, a number parameter, and an attribute parameter.
The feature amount is a numerical value regardless of what parameter is represented.
This falls within the mathematical concepts and mental processes groupings of abstract ideas. See MPEP §2106.04(a)(2).
Claims 3 and 6 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 3 and 6 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 4 step 2A(i):
The claim(s) recite:
4. A design assistance method for assisting quantification of a threshold value of a main feature amount included in a design rule, the design assistance method comprising:
…
measuring the main feature amount for each of the plurality of three-dimensional CAD data that are extracted;
acquiring or measuring a related feature amount defined according to the main feature amount for each of the plurality of three-dimensional CAD data that are extracted;
calculating a statistical value based on the main feature amount and the related feature amount; and
… in order to identify an allowable range of the main feature amount or the related feature amount highly relevant to the main feature amount.
Quantifying a threshold value is a mental process which can be performed mentally.
The identification of a main feature and a related feature is a mental process which can be done mentally as an evaluation, judgment, or opinion. See MPEP §2106.04(a)(2)(III).
Calculating a statistical value is a mathematical calculation based on a mathematical relationship. This accordingly is a recitation of mathematical concept. See MPEP §2106.04(a)(2)(I).
Identifying a range of the corresponding feature amounts is a recitation of a mental process which can be performed mentally based on observing the corresponding visualization and exercising evaluation, judgment, or opinion.
Examiner further notes Specification page 13 states “the designer determines the range of the 3D CAD data to be extracted.” Steps performed by the designer are necessarily mental processes because the designer is a human performing the process.
This falls within the mathematical concepts and mental processes groupings of abstract ideas. See MPEP §2106.04(a)(2).
Claim 4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
extracting, according to the design rule, a plurality of three-dimensional CAD data commercialized in the past and released;
…
visualizing the statistical value ….
Extracting, acquiring, and measuring, data in an unspecified manner is insignificant extra solution activity in the form of data gathering. See MPEP §2106.05(g). Accordingly, the extraction of 3D CAD data, main feature amount, and related feature amount is insignificant extra solution activity.
Visualization of the calculated statistical value is insignificant post solution activity and amounts to no more than a generic recitation of “outputting” the calculated value. See MPEP §2106.05(g).
Claim 4 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
“iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)” is considered well-understood, routine, and conventional. See MPEP §2106.05(d). Accordingly, the various generic recitations of “extracting” “measuring” or “acquiring” certain data is considered well-understood, routine, and conventional.
Generic recitations to “display” or “output” the result of a judicial process is recognized explicitly in MPEP §2106.05(g). Therefore, mere recitation of generic “visualizing” the calculated statistical value is a recitation of well-understood, routine, and conventional outputting.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101, and under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
US 2010/0042658 A1 Kamiyama et al. [herein “Kamiyama”] paragraph 19 teaches “Constraint blocks in the SysML knowledge model may be designated as verification objects of corresponding elements in the CAD model.” Kamiyama paragraph 16 teaches:
Knowledge server 210 may receive, from CAD application 220, parameters such as dimensions from a CAD model 222, and instantiate the SysML knowledge model 202 using the parameters received from the CAD model 222. The parameters may be instantiated as property values in the SysML knowledge model 202 and applied to the evaluation and calculation equations in constraint blocks 204.
Receiving dimensions from the model is measuring corresponding “feature amount” of the dimension(s). But Kamiyama fails to teach calculating a statistical value based on the main feature amount and the related feature amount.
US patent 5,293,479 Quintero, et al. [herein “Quintero”] teaches a component based CAD where selection of corresponding components from a database incorporate a design rule checking (DRC). Quintero fails to teach performing a statistical analysis for determining corresponding constraints.
US 10,296,705 B2 Otsmane, et al. [herein “Otsmane”] abstract teaches determining tolerance intervals for a set of dimensions for a part to be manufactured. The tolerance intervals are selected in order to observe a set of constraints according to a failure probability. Thus, the dimensions are being determined based on the constraints and tolerance intervals. Otsmane fails to teach determining constraints based on a statistical calculation based on feature extracted from plurality of [previous] CAD data designs.
US patent 7,831,416 B2 Grichnik, et al. [herein “Grichnik”] abstract teaches designing a product based on a probabilistic model of input variables to generate a distribution of output parameters. The output parameters statistical distributions are compared with corresponding required constraints. Grichnik column 11 line 43 teaches “zeta statistic approach yields knowledge of how variation in the input parameters translates to variation in the output parameters.” Grichnik fails to determine a statistical calculations extracted from previous CAD models. The zeta statistics are not based on a main feature amount extracted from the plurality of 3D CAD data.
Liu, C. & Chen, Z. “CAD-Based Automated Machinable Feature Extraction” IEEE (1993) [herein “Liu”] teaches using production rules to generate features and related constraints. Liu fails to teach calculating a statistical value based on the main feature amount and the related feature amount.
Chakraborty, T. “Shape-Based Clustering of Enterprise CAD Databases” Computer-Aided Design & Applications, vol. 2, pp. 145-154 (2005) [herein “Chakraborty”] teaches performing clustering analysis of a CAD data using a shape similarity. Chakraborty section 5.1 presents statistical results from analyzing the CAD database. But Chakraborty fails to teach determining an allowable range based on a statistical calculations of an extracted feature amount.
None of the references taken either alone or in combination with the prior art of record disclose “extracting, according to the design rule, a plurality of three-dimensional CAD data commercialized in the past and released” “measuring the main feature amount for each of the plurality of three-dimensional CAD data that are extracted” and “calculating a statistical value based on the main feature amount and the related feature amount” in combination with the remaining elements and features of the claimed invention.
Conclusion
Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        15 July 2022